Citation Nr: 1700535	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to August 1945.  He died in May 2009.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently rests with the RO in North Little Rock, Arkansas.

In August 2014, the appellant testified at a video conference hearing conducted by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case was before the Board in February 2015, when the appeal of the claim for service connection for the cause of the Veteran's death was dismissed and entitlement to nonservice-connected death pension benefits was remanded for further evidentiary development.  It now returns for appellate review.  

As noted in the prior Board remand, in October 2013, the appellant filed VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.  The Agency of Original Jurisdiction (AOJ) has not yet adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Additionally, in a September 2016 statement, the appellant, in conjunction with her representative, appears to raise the issue of entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, as she asserted the Veteran should have been service-connected for an acquired psychiatric disorder and that as a result of his psychiatric disorder he was never able to assume any gainful employment after being discharged from the military.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the appellant's September 2016 statement is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim of entitlement to non-service-connected death pension.  Specifically, the Board finds that a remand is necessary to determine whether the appellant's countable income and unreimbursed medical expenses have been correctly calculated.  Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Annualization periods have two types, the initial annualization period and calendar years.  As pertinent for this case, for the initial annualization period, income will be counted from the date of the Veteran's death (May 5, 2009) through the end of the month that is 12 months after that date (May 31, 2010).  After the initial year, countable income is generally based on the calendar year.  When the initial annualization period and the first calendar year beginning after the initial award overlap, the greater benefit is awarded.  However, the record is unclear and inconsistent regarding the appellant's medical expenses during the initial annualization period and calendar years 2010, 2011, 2012, 2013, 2014, 2015 and 2016.  For example, in a Report of Medical, Legal and Other Expenses Incident to Recovery for Injury or Death, received by VA in August 2013, the appellant reported medical expenses for certain specified physicians for 2010 and 2013 combined and did not indicate any medical fees paid to Family Vision; however, in a Medical Expense Report, received by VA in June 2012, the appellant reported she paid $10 to Family Vision in January 2010.  Another example is the appellant has, at various times, submitted pharmacy records; however, such do not all clearly list the date and cost of each prescription.  Additionally, the appellant has not reported any medical expenses for 2016.  As a result, the Board cannot accurately calculate the appellant's medical expenses as a result of inconsistent or incomplete data.

The Board recognizes that in January 2016, the AOJ again specifically requested that the appellant provide unreimbursed medical expenses for the period from May 5, 2009 to May 31, 2010 and calendar years 2010, 2011, 2012, 2013, 2014 and 2015 and that the appellant did not respond to this request.  However, as the appellant has appointed a new representative in the interim, the Board finds the appellant should, on remand, be provided another opportunity, in conjunction with her representative, to provide this information.  



Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant, in conjunction with her representative, and ask that she provide financial income and expense information for May 5, 2009 to May 31, 2010 and calendar years 2010, 2011, 2012, 2013, 2014 2015 and 2016.  Specifically request that the appellant submit any records of unreimbursed medical expenses.

2.  Conduct a thorough accounting of the appellant's countable income, to include the calculation of the deduction of unreimbursed medical expenses for the period from May 2009 to the present, to determine its accuracy.  Ensure that the annual income and deductions made for unreimbursed medical expense deductions for each year are the same as that reflected in the appropriate Social Security Administration Inquiry printouts and reports of medical expenses submitted by the appellant.  If there are any facts or figures that need clarification or supporting documentation by the appellant, she should be contacted and requested to provide what is needed. 

In a detailed summary, provide a clear explanation for all figures used so that the Board is able to understand where the AOJ derived the amounts used in calculating the appellant's countable income for each annualization period considered herein (from May 2009 and thereafter) and why such amounts were used, citing to appropriate authority where applicable.

3.  Finally, after undertaking any other development deemed appropriate, to include adjudication of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





